PER CURIAM.
Where a defendant’s conviction for second degree murder is enhanced due to the use of a firearm, the defendant cannot also be convicted for possession of that firearm in the commission of a felony where both charges arise from a single act. Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989); Henderson v. State, 526 So.2d 743 (Fla. 3d DCA 1988).
■ The conviction for possession of a firearm in the course of committing a felony is reversed and the cause is remanded for further proceedings.